DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that rearranging the location of controller is not a simple shifting. However, this not persuasive, arguing that a claimed recitation of the invention is no simple matter does not change the fact that the prior art may suggest differently. Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, Yang and Koester clearly show that placing the controller (20) in the same room as the dispensers (110) but remote from them (Koester: Fig. 1b, Col. 5, lines 48-50, separately mounted controller in the room) is obvious matter of design that one of ordinary skill could reasonably make as a mere rearrangement, as Koester states in such applications, it is contemplated that the controller can be mounted separately or can be located on one dispenser  . 
In response to applicant's arguments for claim 6 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herein, the rejection of claim 6 is based Yang and Koester as applied to claim 1 above, and further in view of Rexach. Yang already teaching a controller having indicators (Fig. 5, Para. 70), as the indicators must be part of the controller in an operable fashion to receive signals therefrom. Such that, speakers, leds, and/or other indicators are inherently extensions of the controller, if the applicant intends the claim to physically dispose a speaker next to the processor on the circuit board then further claim limitation is needed beyond that of “the controller has a speaker.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0366411 A1) as applied to claim 1 above, and further in view of Koester et al. (US Patent No. 10,818,157).
Re: Claim 1, Yang discloses the claimed invention including a dispensing system comprising:
a plurality of dispensers (106) and dispense a respective consumable hygiene product; and a controller (100), remote to the plurality of dispensers (Fig. 1 depicts as a separate device) except for expressly stating the controller is in the same room as the dispensers. However, Koester teaches placing the controller (20) in the same room as the dispensers (110) but remote from them (Col. 5, lines 48-50, separately mounted controller in the room)).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to place the controller in the same room as the dispensers at taught by Koester, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, Koester states in col. 5, lines 48-50 that in such a rearrangement is a matter of design choice since it is contemplated that the controller can be mounted separately or can be located on one dispenser.
 Further, Yang teaching the controller having a service mode (120) and an operation mode (110) different than the service mode (Para. 32-33, operation mode and service mode modules), wherein, when in the service mode, the controller is configured cause an audible or visual indication of a servicing need of at least one of the plurality of dispensers (Fig. 5, Para. 70, depicts the controller in service mode notifying the user visually of the consumption state of each dispenser), and wherein the servicing need is one of the at least one of the plurality of dispensers having:
low or no consumable hygiene product remaining (Para. 33, low level of product),
an electrical or mechanical malfunction (Para. 33, malfunction), and
a low battery condition (Para. 33, low battery).
Re: Claim 2, Yang discloses the claimed invention including the plurality of dispensers comprises at least one of a bath tissue dispenser, a paper towel dispenser, a soap dispenser, an air freshener dispenser, and a sanitizer dispenser (Para. 45, soap dispenser).
Re: Claim 3, Yang discloses the claimed invention including the controller is configured to enter the service mode in response to a verbal command (Para. 69, voice commands may be used to enable functionality and modes).
Re: Claim 4, Yang discloses the claimed invention including the controller is configured to enter the service mode in response to detecting the presence of a location beacon on a service attendant (Para. 35, enters service mode when user location detected).
Re: Claim 5, Yang discloses the claimed invention including the controller is configured to enter the service mode in response to receipt of a communication from a wireless device initiated by a service attendant (Para. 36, the user accessing service mode via wireless device).
Re: Claim 7, Yang discloses the claimed invention including each of the plurality of dispensers has an identifier (Fig. 5 depicts and Para. 63, each dispenser with its own identifier), and the controller, when in the service mode, is configured to send the servicing need and the identifier to a wireless device of a service attendant (Fig. 5, Para. 34 & 38, depicts the service needs being sent to user via a wireless device).
Re: Claim 8-9, Yang discloses the claimed invention except for expressly disclosing a light on the dispenser. However, Koester discloses the controller, when in the service mode, is configured to communicate with the at least one of the plurality of dispensers to cause the at least one of the plurality of dispensers to illuminate a sound, light on the at least one of the plurality of dispensers thus issue a visual cue indicating a servicing need (Col. 6, lines 38-48, speaker to speak or light denoting a visual cue of a service need).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a speaker or a light denoting a visual cue for alerting of a service need as taught by Koester, since Koester states in column 6, lines 42-48 that such a modification directs the attention of target worker to the one or more hand hygiene dispenser(s) present in the room and remind the target worker of the need to engage in hand hygiene activities to be completed either upon room entry and/or prior to room exit depending on the nature of the occupation of the target worker.
Re: Claim 12, the device of Yang in view of Koester as recited in the rejection of claim 1 above is capable of performing the method of this claim.
Re: Claim 14-15, the device of Yang in view of Koester as recited in the rejection of claims 8-9 above is capable of performing the method of this claim.
Re: Claim 16, the device of Yang in view of Koester as recited in the rejection of claim 5 above is capable of performing the method of this claim.
Re: Claim 17, the device of Yang in view of Koester as recited in the rejection of claim 3 above is capable of performing the method of this claim command (Para. 69, voice commands may be used to enable functionality and modes with controller).
Claim 6, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0366411 A1) and Koester et al. (US Patent No. 10,818,157) as applied to claim 1 above, and further in view of Rexach et al. (US 2019/0089550 A1).
Re: Claim 6, Yang discloses the claimed invention including each of the plurality of dispensers has an identifier (Para. 63, Fig. 5 depicts each dispenser with its own identifier), and the controller having audible capabilities except for having a speaker (700). However, Rexach teaches a controller having a speaker and, when in the service mode, is configured to verbally speak both the servicing need of the at least one of the plurality of dispensers and its identifier (Para. 327, speaker for verbally speaking and receiving commands).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a speaker as taught by Rexach, since such a modification allows for handsfree interaction with the controller for receiving and giving verbal cues as to the condition of the dispenser.
Re: Claim 10, the rejections from claims 6 and 9 above cover the limitations recited in this claim.
Re: Claim 13, the device of Yang in view of Koester/Rexach as recited in the rejection of claim 6 above is capable of performing the method of this claim.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0366411 A1) and Koester et al. (US Patent No. 10,818,157) as applied to claim 1 above, and further in view of Osborne, Jr. (US 2016/0353947 A1).
Re: Claim 11, Yang discloses the claimed invention except for specifying the malfunction is a jam. However, Osborne teaches sending a servicing need of an electrical or mechanical malfunction is a jam preventing the at least one of the plurality of dispensers from dispensing or from properly dispensing (Para. 45, dispensing jam is a service need).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a jam as a servicing condition as taught by Osborne, since such a modification would allow the user to bring the appropriate tools to the dispenser to fix the jam rather than sending a general malfunction alert.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754